Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 9, 2015

                                        No. 04-15-00063-CV

                            IN THE INTEREST OF Z.R.M., CHILD,

                   From the 38th Judicial District Court, Medina County, Texas
                                Trial Court No. 13-11-22140-CV
                        The Honorable Cathy O. Morris, Judge Presiding

                                           ORDER
       This is an accelerated appeal from an order terminating appellant’s parental rights.
Appellant timely filed a notice of appeal on February 5, 2015. Accordingly, the record was due
Tuesday, February 17, 2015. See TEX. R. APP. P. 26.1(b), 35.1(b). The reporter’s record was not
filed.

        On February 19, 2015, the clerk of this court sent the court reporter, Debra Gifford, a
letter notifying her she is the reporter responsible for the record. The letter required a notification
of late record be filed by February 24, or the record be filed by March 2, 2015. Gifford has not
responded to our letter and the record has not been filed.

       We order the court reporter, Debra Gifford, to file the reporter’s record by March 12,
2015. The court will not grant any further extension of time to file the record in the absence of a
showing of extraordinary circumstances that prevent the timely filing of the record and
reasonable assurance the record will be completed and filed by the requested extended deadline.

        We further order the clerk of this court to serve a copy of this order on the trial court.
Because this is an appeal from the termination of parental rights, “the trial court must direct the
official or deputy reporter to immediately commence the preparation of the reporter’s record.
The trial court must arrange for a substitute reporter, if necessary.” TEX. R. APP. P. 28.4(b)(1);
see TEX .R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed”).

                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court